DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “and inner layer” should be “and the inner layer” (lines 8-9).  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “elastic frame is wire” should be “elastic frame is a wire” (line 1).  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “formed in alternating C-shape” should be “formed in an alternating C-shape” (line 2).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-to each other.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroux (US 2015/0238178 A1).
Claim 1. Carroux discloses an introducer sheath system comprising: an outer layer (cover 20) circumferentially extending between a first longitudinal edge (see Figs. 6 and 7 inset) and a second longitudinal edge (see Figs. 6 and 7 inset), and an expandable gap (space between first longitudinal edge and second longitudinal edge) 
Claim 2. Carroux discloses wherein the expandable gap has a first arc length (along arc as shown in Fig. 6 inset) in a non-expanded state and a second arc length (along arc as shown in Fig. 7 inset) in an expanded state, wherein the first arc length is less than the second arc length (Figs. 6-8). 
Claim 3. Carroux discloses wherein the outer layer includes an elastic frame (see para. 0029, which indicates that the system can be made of a shape memory material) (Figs. 6-8). 
Claim 4. Carroux discloses wherein the elastic frame is biased to bring the first longitudinal edge and the second longitudinal edge proximal (Figs. 6-8).  Note that this biasing occurs due to the presence of dilator 46 as shown in Fig. 6 and described in para. 0027.
Claim 7. Carroux discloses wherein the inner and outer layers are comprised of biocompatible material layers (see para. 0029, which indicates that the system can be made of a shape memory material and a polymer) (Figs. 6-8). 
Claim 8. Carroux discloses wherein the outer layer is symmetrical in a non-expanded state (see Fig. 6) (Figs. 6-8). 
Claim 9. Carroux discloses wherein the first and second longitudinal edges are non-overlapping in a non-expanded state (see Fig. 6) (Figs. 6-8).

















[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]





















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Carroux (US 2015/0238178 A1) in view of Macaulay et al. (US 2014/0121629 A1).
Carroux fails to disclose wherein the elastic frame is wire formed in alternating C-shape along the first and second longitudinal edges (claim 5) and wherein the outer claim 6).
Macaulay et al. teach an introducer sheath system comprising: an outer layer (wire structure 100 and jacket 300) having a first longitudinal edge (edge 320) and a second longitudinal edge (edge 330); an inner layer (liner 200) disposed within the outer layer, the inner layer being expandable from a non-extended state (see Figs. 1 and 8) having a fold portion (from fold 220 to fold 230) to an extended state (see Fig. 9) wherein the fold portion extends between the first and second longitudinal edges; wherein the outer layer includes a wire (wire structure 100) formed in alternating C-shape (see Fig. 7) along the first and second longitudinal edges; and wherein the outer layer has a material thickness greater than a material thickness of the inner layer (see Figs. 1 and ) (Figs. 1 and 7-9).  The configuration of the outer layer including the wire provides for kink resistance of the system (see para. 0030) while also providing for elastic properties to enable the system to expand and collapse (see para. 0030).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the outer layer configuration of Macaulay et al. for that of Carroux such that the elastic frame is wire formed in alternating C-shape along the first and second longitudinal edges (claim 5) and the outer layer has a material thickness greater than a material thickness of the inner layer (claim 6) as such a configuration of the outer layer provides for kink resistance of the system while also providing for elastic properties to enable the system to expand and collapse.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773